DETAILED ACTION
	The following action is in response to application 16/800,140 file don February 25, 2020 (including the preliminary amendment).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method for controlling an alternator driving apparatus as claimed, and particularly including monitoring an external temperature, a current of a battery, a speed of the engine; in any one of a condition in which an external temperature is not less than a predetermined temperature, a condition in which the current of the battery is not less than a predetermined current, and a condition in which the rotation speed of the engine is a high or middle speed which is higher than a predetermined speed, the alternator shaft is rotated at a same rotation speed as a rotation speed of the alternator pulley, and including the remaining structure and controls of claim 15.
Please Note:  the “rotation varying mechanism” has been interpreted as a mechanism that can vary the speed (i.e. transmission) that is not just an on/off clutch.  Also, although only one of the conditions in the final paragraph are needed to rotated the alternator shaft at the same speed as the alternator pulley, it is interpreted that the procedure for testing for all three conditions is required (via the claimed monitoring of the external temperature, a current of a battery and a speed of the engine).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asahi ‘137 has been cited to show a similar alternator driving apparatus comprising: an alternator 10; an engine 20; a crank pulley 23, an alternator pulley 24 and belt, wherein the auxiliary drive structure is controlled via a battery current sensor 16, engine speed Ne and water temperature sensor 46.
	Tsujii ‘288 has been cited to show a similar alternator driving apparatus comprising: an alternator 3, engine 1, crank pulley 22, alternator pulley 23, a rotation speed varying mechanism (Fig. 4); wherein when an engine speed is higher than a predetermined speed (0), the alternator shaft is rotated at the same rotation speed as the alternator pulley (Col. 6, lines 12-22).
	Kitamura ‘094 has been cited to show a similar alternator driving apparatus comprising: an alternator 5, engine 1, crank pulley 15, alternator pulley 14, a rotation speed varying mechanism 4; wherein an external temperature (battery temp; Col. 5; water temp Col 6); a battery current (Col. 5) and a speed of an engine (Col. 7-8) are monitored; when an engine speed is higher than a predetermined speed (fist predetermined engine speed), the alternator shaft is rotated at the same rotation speed as the crank shaft (Col. 9, line 63 – Col. 10, line 19).
	Noboru ‘768 has been cited to show a similar alternator driving apparatus comprising: an alternator 7, engine 5, crank pulley 1, alternator pulley 2, a rotation speed varying mechanism (15); wherein when an engine speed is higher than a predetermined speed (@ high speed), the alternator shaft is rotated at the same rotation speed as the crankshaft (Col. 4, lines 15-19).
	Eisenhour ‘048 has been cited to show a similar alternator driving apparatus comprising: an alternator 30, engine 16, crank pulley 66, alternator pulley 30b, a rotation speed varying mechanism 38; wherein an external temperature (engine temp S3; cabin temp S7); a battery state S4 and a speed of an engine S1 are monitored; when the exterior temperature is greater than threshold S3 or S7, the alternator shaft is rotated at the same rotation speed as the crank shaft S2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 13, 2022